Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 1 of 12




                EXHIBIT A
              Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 2 of 12



                                                                 ELECTRONICALLY FILED
                                                                      , 2019 Jul 30 AM 11:38
William Thompson                                         CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                                   CASE NUMBER: 2019-LM-003608
vs.                                                                       Pll COMPLIANT
Ally Financial, Inc. et. al.                                               Division: 11
                                                            SUMMONS


                                Chapter 61 - Service by Attorney or Process Server

To the above-named Defendant/Respondent:


                                        Trans Union LLC
                                        RA: THE PRENTICE-HALL CORPORA
                                        2900 SW WANAMAKER DRIVE SUITE 204
                                        Topeka, KS 66614


You are hereby notified that a lawsuit commenced against you will be on this court's docket at 09:00 AM, on 08/26/2019,
to be held at the following location:


                                        Wyandotte County District Court
                                        Wyandotte County District Court
                                        710 N. 7th St.
                                        Kansas City, KS 66101


If you do not appear before this court or file an answer at such time, judgment by default will be taken against you for the
relief demanded in the petition.


If you intend to appear at such time and dispute the petition, you must file an answer with the clerk of this court within 14
days thereafter.


If you are not represented by an attorney, the answer shall be signed by you. The answer shall state the following:


(1) what the dispute is;
(2) any affirmative defenses you have to the claim; and
(3) your (or your attorney's) current address, phone number, fax phone number, and e-mail address.


You must also promptly send a copy of your answer to the plaintiffs attorney or the plaintiff, if the plaintiff has no attorney.




' Clerk of the District Court
 Electronically signed on 07/30/2019 01:17:29 PM


 Documents to be served with the Summons:
   Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 3 of 12



                                                    ELECTRONICALLY FILED
                                                  , 2019 Jul 30 AM 11:38
                                      CLERK bF THE WYANDOTTE COUNTY DISTRICT COURT
                                                CASE NUMBER: 2019-LM-003608
                                                       Pll COMPLIANT



                   In the District Court of Wyandotte County, Kansas
                                 Limited Actions Division




 WILLIAM C THOMPSON,

                    Plaintiff,                          Case Number: 2019-LM-003608

 vs.                                                    Division: 11

 ALLY FINANCIAL, INC., EXPERIAN
 INFORMATION SOLUTIONS INC.,
 EQUIFAX INFORMATION SERVICES, LLC,
 AND TRANS UNION, LLC,

                    Defendants.



                                         PETITION

         COMES NOW Plaintiff, through counsel, and for Plaintiffs causes of action

against Defendants states as follows:

         1.    This is an action for damages brought by an individual consumer against

the Defendants for violations of the Fair Credit Reporting Act (hereafter FCRA) 15

U.S.C. §1681 et seq.

         2.    Jurisdiction of this Court arises under 15 U.S.C. §1681p and 28 U.S.C.

§1331.

         3.    Venue lies properly in this district under 28 U.S.C. §1391(b).

         4.    Plaintiff is a resident of Kansas.


                                               1
   Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 4 of 12




       5.     Defendant Ally Financial, Inc. is a Delaware Corporation.

       6.     Defendant Ally Financial, Inc. was and is engaged in the business of

servicing consumer loans, all within Kansas.

       7.     Defendant Equifax Information Systems, LLC (Equifax) is a Georgia Limited Liability

Company.

       8.     Defendant Equifax was and is engaged in the business of credit reporting,

all within Kansas.

       9.     Defendant Equifax is included hereafter in the term Credit Reporting

Agency Defendants.

       10.    Defendant Trans Union LLC (Trans Union) is an Illinois corporation.

       11.    Defendant Trans Union was and is engaged in the business of credit

reporting, all within Kansas.

       12.    Defendant Trans Union is included hereafter in the term Credit Reporting

Agency Defendants.

       13.    Defendant Experian Information Solutions Inc. is a Delaware corporation.

       14.    Defendant Experian was and is engaged in the business of credit reporting,

all within Kansas.

       15.    Defendant Experian is included hereafter in the term Credit Reporting

Agency Defendants.

       16.    In January 2016, Plaintiff obtained an automobile installment loan from

Defendant Ally Financial in the amount of $22,343.00.

       17.    Plaintiff made all his payments timely from March 2016 to September

                                               2
   Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 5 of 12




2016.

        18.   Plaintiff discovered that the automobile he purchased which secured the

loan had been a rebuilt wreck undisclosed to him.

        19.   In September 2016, Plaintiff retained counsel to file an arbitration

regarding fraud that against the car dealer who sold him the automobile.

        20.   Defendant Ally Financial was included as a Respondent in that arbitration.

        21.   The arbitration was filed on September 9, 2016.

        22.   Immediately after being served with the arbitration, Defendant Ally

Financial refused Plaintiff's tendered payments on his loan and began reporting him

delinquent.

        23.   Defendant Ally Financial continued to refuse tendered payments thereafter

while the arbitration was pending.

        24.   At the conclusion of the arbitration in May 2018, Defendant Ally Financial

finally accepted payment and the loan was brought current as part of the arbitration

resolution.

        25.   However, Defendant Ally Financial reported the loan up to 120 days late

from October 2016 until April 2018.

        26.   This reporting is misleading as to Plaintiff's credit worthiness in that

Plaintiff was attempting to pay the loan and was refused.

        27.   This reporting is misleading because it has informed Plaintiff's creditors in

such a manner that appears as if Plaintiff voluntarily does not pay his bills.

        28.   Plaintiff disputed the reporting to Defendants Credit Reporting Agencies on

                                              3
   Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 6 of 12




two separate occasions.

       29.     On both occasions, Defendants Credit Reporting Agencies indicated that

Defendant Ally Financial had reverified the reporting as correct.

       30.     Defendants have been reporting and reinserting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff's credit history to third parties (hereafter the

"inaccurate information").

       31.     Plaintiff's creditors and potential creditors have accessed Plaintiff's reports while the

misreporting was on the credit report and were misinformed by Defendants about

Plaintiffs credit worthiness.

       32.     The inaccurate information negatively reflects upon the Plaintiff, Plaintiffs credit

repayment history, and Plaintiffs financial responsibility as a debtor and Plaintiff's credit

worthiness.

          Count I — Violations of the Fair Credit Reporting Act - Credit Reporting
                                  Agency Defendants

       Comes now Plaintiff and for Count I against the Credit Reporting Agency

Defendants states and alleges to the Court:

       33.     Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

       34.     Pertinent hereto, Equifax regularly engaged in whole or in part in the practice of

assembling or •evaluating consumer credit information or other information on consumers

to furnish consumer reports to third parties, and which uses any means or facility of

interstate commerce to prepare or furnish consumer reports.


                                                  4
   Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 7 of 12




       35.    Pertinent hereto, Trans Union, LLC regularly engaged in whole or in part in the practice

of assembling or evaluating consumer credit information or other information on

consumers to furnish consumer reports to third parties, and which uses any means or

facility of interstate commerce to prepare or furnish consumer reports.

       36.    Pertinent hereto, Experian regularly engaged in whole or in part in the practice of

assembling or evaluating consumer credit information or other information on consumers

to furnish consumer reports to third parties, and which uses any means or facility of

interstate commerce to prepare or furnish consumer reports.

       37.    Pertinent hereto, the Plaintiff William C Thompson is a "consumer" as that term is

defined by 15 U.S.C. §1681a(c).

       38.    Pertinent hereto, the above-mentioned credit reports were written, oral, or other

communication of any information by a consumer reporting agency bearing on a

consumer's credit worthiness, credit standing, credit capacity, character, general

reputation, personal characteristics, or mode of living used or expected to be used or

collected in whole or in part to serve as a factor in establishing the consumer's eligibility

for credit or insurance to be used primarily for personal, family, or household purposes;

employment purposes; or any other purpose authorized under 15 U.S.C. 1681b.

       39.    Under 15 U.S.C. §1681n and 15 U.S.C. §1681o, Credit Reporting Agency

Defendants are liable to the Plaintiff for willfully and negligently violating the

requirements imposed on Defendant Credit Reporting Agencies of information under 15

U.S.C. §1681e(b) in assuring reasonable procedures to assure maximum possible

accuracy to prevent such reporting of inaccurate information in Plaintiff's reports.

                                                 5
    Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 8 of 12




       40.    In addition, Plaintiff disputed the inaccuracy to Credit Reporting Agency Defendants.

       41.    Upon information and belief, the Credit Report Agency Defendants reported

to the Defendant Ally Financial, Inc. that Plaintiff disputed the charge-off, delinquency and

false credit reporting.

       42.    Credit Reporting Agency Defendants failed to correct the inaccuracies and

reverified to Plaintiff that the reporting was accurate.

       43.    Under 15 U.S.C. §1681n and 15 U.S.C. §16810, Credit Reporting Agency

Defendants are liable to the Plaintiff for willfully and negligently violating the

requirements imposed on Defendant Credit Reporting Agencies of information under 15

U.S.C. §1681i wherein the Defendants failed to use reasonable procedures to

reinvestigate Plaintiffs disputes and, likewise, took inadequate action to correct Plaintiffs

consumer reports or delete the false data or otherwise conduct an appropriate, lawful

reinvestigation,

       44.     The conduct of Credit Reporting Agency Defendants were a direct and proximate cause,

and a substantial factor, in bringing about the serious injuries, actual damages and harm

to the Plaintiff and Credit Reporting Agency Defendants are liable to the Plaintiff for the

full amount of statutory, actual and punitive damages, along with the attorneys' fees and

the costs of litigation, and such further relief, as permitted by law.

       WHEREFORE, Plaintiff seek judgment in Plaintiffs favor and damages against

Credit Reporting Agency Defendants based on the following requested relief:

       a.      Actual damages;

       b.      Statutory damages;

                                                6
      Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 9 of 12




        c.    Punitive damages;

        d.    Costs and reasonable attorney's fees under 15 U.S.C. §§1681n and 1681o;

and

        e.    Such other and further relief as may be necessary, just and proper.


        Count II — Violations of the Fair Credit Reporting Act —Defendant Ally Financial,
                                            Inc.

        Comes now Plaintiff and for Count II against Defendant Ally Financial, Inc. and

states and alleges to the Court:

        45.   Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

        46.   Upon information and belief, the Credit Report Agency Defendants reported

to the Defendant Ally Financial, Inc. that Plaintiff disputed the charge-off, delinquency and

false credit reporting.

        47.   Despite receipt of the dispute, the Defendant Ally Financial, Inc. failed to

respond with truthful information, failed to acknowledge the disputes and/or repeatedly

reported the false, derogatory information to the Defendant Credit Reporting Agencies, all

in violation of the Act.

        48.    According to the national Defendant Credit Reporting Agencies' reports, the

Defendant Ally Financial, Inc. continued to falsely report about Plaintiff after the dispute.

        49.    Defendant Ally Financial, Inc. has likewise willfully or negligently, violated

the Fair Credit Reporting Act, 15 U.S.C. §1681s-2(b), by failing to respond to

reinvestigation requests and failing to supply accurate and truthful information.

                                              7
  Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 10 of 12




       50.    Rather, Defendant Ally Financial, Inc. continued to report false and

inaccurate information and failed to retract, delete and suppress false and inaccurate

information it reported about the Plaintiff, as described more above.

       51.    Defendant Ally Financial, Inc. failed to investigate or reinvestigate regarding

consumer credit data it reported and repeatedly re-reported about Plaintiff.

       52.    Defendant Ally Financial, Inc. failed to review all relevant and pertinent

information provided to it by the Defendant Credit Reporting Agencies.

       53.     Defendant Ally Financial, Inc.'s reverification of late payments that it knew

that it was not accepting because of a pending arbitration was a willful disregard of its

obligations to Plaintiff.

       54.     Defendant Ally Financial, Inc. knew or should have known that its reporting

and activities would (and will) damage Plaintiff and ability to enjoy life and utilize the

credit rating and reputation property rights secured by honoring obligations to all of

creditors.

       55.     Defendant Ally Financial, Inc., furnisher-subscriber (creditor and collector)

failed to acknowledge and respond with truthful information in response to Plaintiffs

disputes and to advise the Defendant Credit Reporting Agencies of receipt of such disputes

(and complaints regarding consumer credit data they had been reporting and re-reporting

about Plaintiff.

       56.     The conduct of Defendant Ally Financial, Inc. was a direct and proximate

cause, and a substantial factor, in bringing about the serious injuries, actual damages and

harm to the Plaintiff and Defendant is liable to the Plaintiff for statutory, actual and punitive

                                               8
   Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 11 of 12




damages, along with the attorneys' fees and the costs of litigation, and such further relief,

as permitted by law.

       WHEREFORE, Plaintiff seek judgment in Plaintiffs favor and damages against the

Defendant Ally Financial, Inc. for the following requested relief:

              a.       Actual damages;

              b.       Statutory damages;

              c.       Punitive damages;

              d.       Costs and reasonable attorney's fees under 15 U.S.C. §§1681n and

       1681o; and

              e.       Such other and further relief as may be necessary, just and proper.




                                                  Respectfully submitted,
                                                  By: • /s/ A.J. Stecklein
                                                  A.J. Stecklein #16330
                                                  Michael Rapp #25702
                                                  Matthew Robertson #27254
                                                  Stecklein & Rapp
                                                  748 Ann Avenue, Suite 101
                                                  Kansas City, KS 66101
                                                  Telephone: (913) 371-0727
                                                  Facsimile: (913) 371-0727
                                                  Email: aj@kcconsumerlawyer.com
                                                           mr@kcconsumerlawyer.com
                                                           msr@kcconsumerlawyer.com
                                                  Attorneys for Plaintiff
                               Case 2:19-cv-02503-CM-JPO Document 1-1 Filed 08/23/19 Page 12 of 12                          898909.19


                                                                                                                         $7.45 0
Siea                                                                                                                 US POSTAGE
                                                                                                                     FIRST-CLASS
                                                                                                                   06230009574396
  70k:.
  Kansas City,"Kansas 60:017
                                            "1111.111111311111 11 11111
                                                             1
                                                                                                                      FROM 64111




                                            7014 182:13 E1.001: 6270 6586                                          starnpsamstamps.com




                                                                     Trans Union LLC
                                                                     RA: Prentice-Hall Corporation System Kansas
                                                                    2900 SW Wanamaker Drive, Suite 204
                                                                    Topeka, Kansas 66614
